Citation Nr: 0928475	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  98-10 417	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a temporary total (convalescent) rating 
under 38 C.F.R. § 4.30 for service-connected recurrent 
epididymitis.

2.  Entitlement to a rating in excess of 10 percent for 
recurrent epididymitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1986 to November 1989.  

The temporary total rating (TTR) issue is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 
rating decision by the Winston-Salem Department of Veterans 
Affairs (VA) Regional Office (RO).

The initial rating issue is before the Board on appeal from a 
December 1999 rating decision by the Winston-Salem VA RO, 
which granted service connection for recurrent epididymitis, 
rated noncompensable.  In June 2000, the RO increased the 
rating for recurrent epididymitis to 10 percent.  In October 
2002, the Veteran appeared at a Travel Board hearing before 
the undersigned.  In January 2006, the Board denied 
entitlement to a rating in excess of 10 percent for recurrent 
epididymitis.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2008 memorandum decision, the Court vacated the 
Board's January 2006 decision remanded the matter for 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

First, the Veteran claims that he is entitled to a temporary 
total (convalescent) rating for his service-connected 
recurrent epididymitis.  In a May 2007 VA Form 9, the Veteran 
requested a videoconference hearing at the RO.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  As the record reflects the Veteran did not yet 
receive a hearing, the issue must be remanded to ensure that 
the hearing is scheduled. 

Second, the Veteran claims that he is entitled to a rating in 
excess of 10 percent for his service-connected recurrent 
epididymitis.  This disability is rated under 38 C.F.R. § 
4.115b, Diagnostic Code 7525 (for chronic epididymo-
orchitis), as urinary tract infection which, in turn, is 
rated under 38 C.F.R. § 4.115a, which provides for rating as 
renal dysfunction where there is poor renal function, and a 
30 percent rating where there is recurrent symptomatic 
infection requiring drainage and/or frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management.  A 10 percent rating is 
warranted when there is long-term drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.

In a January 2006 decision, the Board denied entitlement to a 
rating in excess of 10 percent for recurrent epididymitis.  
In so doing, the Board acknowledged the Veteran's testimony 
that he had lost 60 days of work in the prior year because of 
his epididymitis, but rejected that statement on the basis 
that "the only competent (medical) evidence of record 
specifically regarding the effect the epididymitis has on the 
veteran's ability to function in his employment is in a 
February 2003 report from the veteran's private physician to 
his employer indicating that the veteran would be able to 
perform the duties of his employment."  The Board concluded 
that "the disability picture objectively presented provides 
no basis for assigning a rating in excess of 10 percent 
throughout the pendency of this claim under any applicable 
criteria."

In an April 2008 Memorandum Decision, the Court found that 
the Board improperly rejected the Veteran's lay statements 
because they were not corroborated by the medical evidence of 
record.  Further, the Court stated that in finding that the 
Veteran was not entitled to an increased rating, the Board 
failed to adequately discuss the medical evidence from the 
Veteran's private physician.  

Notably, an August 2007 VA examination report notes that the 
Veteran had been discharged from his job as a postal worker 
in October 2006 due to a physical inability to do his job.

Development of the evidence in this matter is incomplete.  On 
remand, the Veteran's employment records should be obtained.  
[In this regard, the Veteran is advised that 38 C.F.R. § 
3.158(a) provides that where evidence (to include information 
and/or authorizations necessary to secure evidence) requested 
in connection with an original claim is not received within 1 
year after the date of request, the claim will be considered 
abandoned.]

Moreover, on remand, up to date treatment records should be 
obtained.

Consequently, the case is REMANDED to the RO for the 
following:

1.  The RO should schedule the Veteran 
for a videoconference hearing on the 
issue of entitlement to a temporary total 
(convalescent) rating for service-
connected recurrent epididymitis.  

2.  The RO should arrange for development 
to assess the impact the Veteran's 
recurrent epididymitis has had on his 
employment.  Specifically, it should be 
determined (by contacting the Veteran's 
employer for the information) how many 
days the Veteran has missed from work 
annually from the year 1997 to the 
present, and what were the noted reasons 
for any missed days, and the specific 
reason for his discharge from his postal 
employment in October 2006.  If the 
reasons for the Veteran's absence from 
work are not evident from employment 
records, the Veteran must be asked to 
identify his medical treatment providers 
during his absences from work, and 
corroboration of the reason for his 
absence from work should be sought from 
such providers (see further instructions 
in #2, below).  The Veteran must assist 
in this matter by providing any releases 
necessary to obtain his employment 
records.  In conjunction with this 
request the Veteran should be reminded of 
the provisions of 38 C.F.R. § 3.158(a).

3.  With the Veteran's cooperation 
(identifying sources and providing any 
necessary releases), the RO should secure 
complete clinical records (those not 
already of record) of the Veteran's 
treatment for recurrent epididymitis 
since 2006.  In conjunction with this 
request the Veteran should be reminded of 
the provisions of 38 C.F.R. § 3.158(a).  
The RO should secure copies of the 
complete records of treatment or 
evaluation from all sources the Veteran 
identifies.  If any provider does not 
respond, the Veteran should be so 
advised, and reminded that ultimately it 
is his responsibility to ensure that the 
private records sought are received.

4.  If, after reviewing the records 
obtained pursuant to the above request, 
the RO determines that another VA 
examination of the Veteran is indicated 
in order to ascertain the current 
severity of the recurrent epididymitis, 
the RO should arrange for such 
examination.

5.  The RO should then re-adjudicate the 
claim of entitlement to a rating in 
excess of 10 percent for recurrent 
epididymitis.  If it remains denied, the 
RO should issue an appropriate SSOC and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.
The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

